Opinion by
Walker, J.
It appeared that the sticks vary in length from 2)4 to 18 inches, having been cut to specified lengths on order, and that some of them are colored while others are natural. From an inspection of the samples it is .obvious that they are made from splitting bamboo, cutting it to the lengths ordered, and pointing one end. A member of the importing firm,, which manufactures and imports flowers and florists’ supplies, testified that they are used by winding “the stem of an artificial flower around the stick to insert into a wreath or any other form, in making wreaths and baskets,” and that, so far as he knew, they had no other use. Plaintiffs cited various decisions, among which was Brauss v. United States (120 Fed. 1017), which held that the mere splitting of bamboo and cutting it to lengths does not constitute a manufacture of bamboo, but the merchandise in that case was merely material for use in the manufacture .of articles such as brooms, etc., whereas the merchandise at bar has been fitted for its ultimate use. The court was of the opinion that the sticks in question had been advanced to a point where they have acquired and are dedicated to a single use, viz, as supports for flowers in the making of wreaths and like-objects, and that in addition to being split, cut into specified lengths, and some of them colored, they have also been pointed, which latter fact removes them from the class of unmanu-factured articles or materials and gives them a new character and use not possessed theretofore. See Martinez v. United States (24 C. C. P. A. 285, T. D. 48703). From the testimony and the samples in evidence the court was satisfied that the bamboo sticks in question are not in the rough, and that they are not within the purview of the second provision of paragraph 1806 for the reason that apparently they are not cut to lengths suitable for sticks for umbrellas, parasols, sunshades, whips, fishing rods, or walking canes. The protests were therefore overruled. Pacific Customs Brokerage Co. v. United States (5 Cust. Ct. 146, C. D. 387) cited.